Citation Nr: 1244332	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-17 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for substance abuse.  

2.  Entitlement to service connection for substance abuse, to include as secondary to a service-connected disability.

3.   Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from January 1975 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in January 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The rating decision on appeal denied service connection for substance abuse on a direct basis.  When this claim was last before the Board, the Board observed that the Veteran had previously been denied service connection for alcoholism in an unappealed rating decision issued in December 1975.  The Board accordingly recharacterized the claim as a "new and material evidence" issue in accordance with Butler v. Brown, 9 Vet. App. 167, 171 (1996) (holding that the Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted).  

The rating decision on appeal also differentiated between a claim for service connection for posttraumatic stress disorder (PTSD) versus a claim for service connection for major depressive disorder, generalized anxiety disorder and panic disorder.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

When the appeal was last before the Board the claim for psychiatric disorder was recharacterized as a single issue as reflected on the title page.  Further, there is no prohibition against a veteran being service-connected for more than one diagnosed psychiatric disorder; see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (noting that different psychiatric diagnoses may have symptoms that are not overlapping).  The Board must accordingly consider whether service connection may be granted for any diagnosed psychiatric disorder, whether or not specifically claimed by the Veteran.    
The Boards has recharacterized the issues on the title page to comport with the contentions of the Veteran and the evidence of record.

In her substantive appeal, received in June 2008, the Veteran requested a hearing before a Member of the Board at the RO ("Travel Board" hearing), and a Travel Board hearing was duly scheduled in April 2010.  Prior to the scheduled hearing the Veteran notified the Board in writing that she would not be able to attend the hearing and asked that her file be forwarded to the Board for adjudication.  Her request for hearing before the Board is deemed to be withdrawn.  38 C.F.R. § 20.704(e) (2012).

The Board remanded these issues to the Originating Agency for further development in August 2010.  


FINDINGS OF FACT

1.  Service connection for alcoholism was denied by a rating decision in December 1975; the Veteran was notified of the denial but did not appeal or submit material evidence within the appeal period.

2.  Evidence received since December 1975 is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for substance abuse. 

3.  The Veteran has no service-connected disabilities.

4.  Following discharge from service the Veteran had a protracted period of polysubstance abuse and dependence, not etiologically related to service.

5.  The Veteran has been diagnosed with psychiatric disorders including anxiety disorder not otherwise specified (NOS), major depression, and posttraumatic stress disorder (PTSD); none of these disorders is etiologically related to service.
CONCLUSIONS OF LAW

1.  The criteria to reopen a previously-denied claim of service connection for substance abuse are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2012).

2.  The criteria for service connection for substance abuse, to include as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304. 3.310 (2012).
 
3.  The criteria for service connection for a psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

A letter in September 2010 satisfied the duty-to-notify provisions.  The letter advised the Veteran of the reasons her previous claim for service connection had been denied and of the evidence that would be considered "new and material" toward reopening that claim; see Kent v. Nicholson, 20 Vet. App. 1 (2006).  The same letter advised the Veteran of the effective-date and disability-rating elements of a service connection claim; see Dingess/Hartman v.  Nicholson, 19 Vet. App. 473 (2006).  The Veteran had ample opportunity to respond prior to the RO's readjudication of the case in an April 2012 Supplemental Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) (holding that VA may cure a timing defect through compliance via proper remedial measures, such as the issuance of compliant VCAA notice followed by readjudication of the claim).     

Special development is required when a PTSD claim is based on a stressor of alleged physical or sexual assault.  See 38 C.F.R. § 3.304(f)(5); see also YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272 (1999).  The RO sent the Veteran a letter in July 2005 meeting those requirements, and the Veteran had ample opportunity to respond prior to issuance of the January 2006 rating decision on appeal.    

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield, 444 F.3d at 1333-34.

The Veteran's service treatment records, service personnel records, and VA medical treatment records have been obtained.  The RO obtained confirmation from the Social Security Administration (SSA) that the Veteran is not receiving disability benefits from that agency.  VA and private treatment records identified by the Veteran have been pursued, and in most cases obtained; one private medical provider (Sharp Health Care) was unresponsive to two documented requests for treatment records, and the RO so notified the Veteran and also advised her she could obtain and submit those documents herself.  

The Board remanded the case for additional development, including medical examination, which was performed in October 2010.  The examination substantially complied with the requirements articulated in the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   
The RO, for whatever reason, ordered a second examination in November 2011.  The examiner did not have access to the claims file in conjunction with that examination, although the findings were essentially the same as the October 2010 findings.

The Veteran's representative submitted an Informal Hearing Presentation in November 2012 arguing that the examinations are inadequate because both examiners allegedly did not adequately consider the Veteran's reported stressor and also because the examiner in November 2011 did not have access to the claims file.  The Board disagrees.  

Both examiners fully documented and considered the Veteran's reported in-service stressor, as indicated in the respective examination reports and opinions.  The VA examiner in October 2010 reviewed the claims file, as required by the Board's remand, so there is no Stegall violation; the subsequent November 2011 examination is not rendered invalid merely because the examiner did not have access to the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304-05 (2008), holding that review of the claims file, in and of itself, does not make a medical opinion more or less probative; "[Ii] is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." 

There is no indication that any additional evidence relevant to the issues decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide any additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. 357: see also Dingess/Hartman, 19 Vet. App. at 486 and Sanders, 129 S.Ct. 1696.





New and Material Evidence

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  In order to prevail on the issue of service connection there must generally be medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The language of 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence and Analysis

The Veteran was discharged from service in September 1975.  In October 1975 she submitted an initial claim for service connection, including a claim for alcoholism.  The RO denied the claim by a rating decision in December 1975, citing as basis for the denial that alcoholism, if existent, was a disability resulting from the Veteran's own misconduct.  The phrase "if existent" clearly indicates the RO's determination that the first element of entitlement to service connection cited in Hickson - medical evidence of a claimed disability - had not been demonstrated.

The Veteran was advised of the denial by a letter in December 1975.  She did not appeal the decision or submit new evidence material to the claim during the year following the decision.  The December 1975 rating decision is final.  38 C.F.R. § 20.302.

Evidence of record at the time of the December 1975 rating decision consisted only of service treatment records (STRs) and the Veteran's DD Form 214.  As noted in the December 1975 rating decision, STRs did not show any treatment in service for alcoholism.  At the time of the December 1975 rating decision there was no medical or lay evidence showing a current substance abuse problem.

Evidence received since December 1975 that is relevant to the issue of service connection for substance abuse consists of the following: (1) The instant claim, received in December 2004, in which the Veteran asserts entitlement to service connection for substance abuse (not confined to alcoholism).  (2) VA women's' health clinic note in May 2004 showing the Veteran admitted abusing pain medications, methamphetamines and "crack" cocaine.  (3) VA psychologist's diagnosis in June 2004 of alcohol and amphetamine dependence in partial remission.  (4) VA psychologist's diagnosis in July 2004 of polysubstance dependence.  (5) VA substance abuse rehabilitation treatment program (SARTP) note in September 2004 showing diagnosis of alcohol dependence, cannabis dependence and amphetamine dependence.  (6) VA psychiatrist's diagnosis in October 2004 of marijuana abuse rule out dependence, alcohol dependence in early full remission and substance-induced (alcohol and cannabis) anxiety disorder.  (7)   
VA SARTP psychiatrist's note in November 2004 showing diagnosis of alcohol dependence, cocaine dependence in full remission and history of marijuana and amphetamine abuse.  (8) VA mental health clinic initial assessment in February 2005 diagnosing alcohol dependence in sustained remission, cocaine abuse versus dependence in sustained remission, methamphetamine abuse in sustained remission and cannabis use versus abuse.  (10) VA mental health medication management note dated in April 2010 showing an impression of polysubstance abuse in reported sustained remission for five years. 

The evidence added to the file since the December 1975 rating decision establishes medical evidence of substance abuse and dependence.  Because this is an element of service connection that was previously not shown, the new evidence is material and reopening the claim is warranted.  Shade, 24 Vet. App. 110.

Entitlement to Service Connection

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R.           § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In order to prevail on the issue of service connection there must generally be medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson, 12 Vet. App. 247, 253; Pond, 12 Vet. App. 341, 346.

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App. 439 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 
  
When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Evidence and Analysis

Service connection for substance abuse

The Board has reopened the previously-denied claim of entitlement to service connection for substance abuse.  The RO considered the merits of the claim in the January 2006 rating decision on appeal and in the June 2008 Statement of the Case, so the Board may consider the merits without prejudice to the Veteran.

Direct service connection is not available for a disability resulting from the abuse of alcohol or drugs.  See 38 C.F.R. § 3.301(a).  Further, the Veteran is not service-connected for any psychiatric or physical disability, so service connection on a secondary basis cannot be considered.  See 38 C.F.R. § 3.310; Wallin, 11 Vet. App. 509, 512.

The simple act of drinking an alcoholic beverage or the isolated and infrequent use of drugs by itself is not considered willful misconduct, but if in drinking of a beverage to enjoy its intoxicating effects intoxication results proximately and immediately in disability or death, or where drugs are used to enjoy or experience their effects and the effects proximately and immediately result in disability or death, such disability or death will considered to be the result of the person's willful misconduct. See 38 C.F.R. § 3.301(c)(2)-(3).

STRs do not document substance abuse in service.  Service personnel records show the Veteran was punished in May 1975 for using a forged prescription to obtain a narcotic pain medication, but she maintained at the time she had done so to self-medicate for insomnia.  In July 1975 a separation hearing was held before a board of officers, during which a social worker from the installation's Alcohol and Drug Rehabilitation Center testified the Veteran had been referred for evaluation after the prescription-forging incident to determine if she was abusing drugs; however, the witness testified that in her opinion the Veteran was not currently an alcohol or drug abuser.  During the same hearing a noncommissioned officer testified the Veteran had been observed on one occasion to be drinking alcohol in the parking lot and had been observed on another occasion to have a hangover.  Otherwise, there is no documentation of alcohol or other substance abuse in service, and the Veteran's discharge was characterized as being for immature and undisciplined behavior rather than substance abuse issues.     

In October 1975 the Veteran submitted a claim for service connection for alcoholism, which was denied because there was no indication of alcoholism in service or current disability related to alcoholism.

The earliest medical documentation of substance abuse is a September 1996 treatment note from Kaiser Permanente in which the Veteran complained of "one of her usual" migraine headaches but rejected a number of non-narcotic medications that were offered and insisted on a narcotic medication.  The clinical assessment was acute cephalgia but also possible drug-seeking behavior.

The file contains a July 2001 VA treatment note in which the provider indicated the Veteran was "hospital shopping" in pursuit of pain medications; the physician entered a clinical impression of "narcotic abuse" and indicated the Veteran should be assigned a primary care physician to dispense medications.  Her predominant complaints at the time were migraine headaches and insomnia.  

During the period July-December 2001 the Veteran made frequent visits to VA clinics requesting pain medications for migraines and other physical complaints.  In December 2001 a VA physician noted the Veteran's complaint of abdominal pain was not supported by any objective diagnostics and was questionable for history of drug-seeking behavior.  Similarly, when the Veteran presented to the VA mental health clinic in July 2002 complaining of anxiety related to running out of her medications the clinician noted the Veteran appeared to be drug-seeking for prescription medications.  

In March 2002 a VA clinician noted the Veteran's history was suspicious for prescription drug abuse, noting the Veteran denied having received her prescription refill in the mail but refused to provide a urine sample for toxicology screening.  Also in March 2002, the Veteran had a VA psychiatric/mood intake assessment in which the psychiatrist stated the Veteran was felt to be benzodiazepam (benzo)-seeking.  

A VA  treatment note dated in May 2003 states the Veteran's VA primary care physician spoke at length to the Veteran about her narcotic-seeking issues, with documented episodes surrounding complaints of wrist pain, migraine headaches and post-cholecystectomy pain, as well as psychiatry notes showing possible benzo-seeking behavior with missed appointments and then phoning or walking in to the pharmacy to obtain medications, taking doses greater than prescribed and refusing to take urine toxicology screening.  The physician noted that the Veteran had been referred for nonpharmacologic pain management but was not compliant and did not show for follow-up.

In May 2004 the Veteran presented to the VA women's' health clinic and admitted abusing pain medications, methamphetamines and "crack" cocaine.  She was referred to VA's substance abuse treatment program (SATP).  

The Veteran had a VA SATP biopsychosocial assessment in January 2005 in which she reported first use of alcohol at age 10, first use of amphetamines and barbiturates at age 15 and first use of cocaine at age 25.  Similarly, she had a VA mental health clinic initial assessment in which she reported drinking alcohol around the age of 10 and having blackouts by adolescence; she also endorsed history of substance abuse in her immediate family including her parents and her brother. 

Thereafter, the Veteran participated in the VA SATP program's assessment phase in February 2005, but she withdrew from the program within two weeks.  

In May 2005 a VA psychiatrist sent a letter to De Paul Industries at the Veteran's request stating the Veteran was currently disabled due to substance abuse.

The Veteran was examined in October 2010 by a VA psychologist who reviewed the claims file and the treatment record.  The Veteran reported a history of alcohol and prescription drug abuse during service, and admitted presenting a prescription for medication that she knew was forged.  She stated her history of crack cocaine, methamphetamines and marijuana began while she was involved with a man who used "hard" drugs.  The examiner diagnosed alcohol dependence and polysubstance abuse, both stated to be in remission.  The examiner stated it did not appear that substance abuse (alcohol or polysubstance) was secondary to any service-connected condition in that her alcohol use began in childhood and continued in the context of "partying" after discharge from service, while her polysubstance abuse was related to a drug-involved male after service. 
  
The Veteran was examined in November 2011 by a VA psychologist who apparently did not have access to the claims file.  The examiner noted the Veteran's subjective history of substance abuse in detail, including that her parents were both alcoholics and her father also used drugs.  She reported having a chaotic childhood due to the family substance abuse.  She reported having problems during service with relationships when she abused alcohol, which she did heavily and daily.  After discharge from service she tried "everything" with the exception of heroin or PCP.  She used alcohol until 2006; she used methamphetamine from 1997 to 2000, at which time she began using cocaine until 2003.  She stated she was currently sober.  The examiner diagnosed polysubstance abuse in full remission.  The examiner stated an opinion that the polysubstance abuse was not likely due to service, to include the claimed stressor of being raped.

The evidence shows the Veteran had polysubstance abuse and dependence problems during the course of the appeal.  Although she is apparently in remission, the requirement of a "current disability" is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   The first element of service connection is met.

Because substance abuse is considered to be willful misconduct, service connection is not available on a direct basis, and the competent and uncontroverted medical evidence of record, in the form of the VA examination reports of October 2010 and November 2011, confirms that the Veteran's polysubstance abuse is not likely related to service.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

Further, the Veteran has is no service-connected physical or mental disabilities to serve as a possible basis for secondary service connection.  Accordingly, service connection cannot be considered on either a direct or a secondary basis.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for substance abuse is not warranted.

Service connection for a psychiatric disorder

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in- service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran has not asserted, and the evidence of record does not show, that she was diagnosed with PTSD or any other psychiatric disorder during service or that she engaged in combat, so the provisions of 38 C.F.R. § 3.304(f)(1)-(2) are not for consideration.  The Veteran does not cite a stressor related to fear of hostile military or terrorist activity or having been a prisoner of war, so the provisions of C.F.R. § 3.304(f)(3)-(4) are also not for consideration.

The Veteran cites a stressor of military sexual trauma.  Under the provisions of 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  

STRs show no indication of a psychiatric disorder during service.  In June 1975 the Veteran complained of stress due to personal problems, but no psychiatric diagnosis was recorded.   The Veteran had a separation examination in July 1975.  In her self-reported Report of Medical History she denied history of nervous trouble of any sort but endorsed history of depression or excessive worry.  However, the corresponding Report of Medical Examination shows clinical psychiatric evaluation as within normal limits.  A separate Report of Mental Status Evaluation was performed in July 1975 due to the nature of the Veteran's pending separation, in which the examiner recorded an impression of "no significant mental illness."

The Veteran's service personnel record shows she served on active duty for a period of 8 months and 7 days.  In May 1975 she received nonjudicial punishment under Article 15 of the Uniform Code of Military Justice (UCMJ) for attempting to obtain prescription medications with a falsified prescription (in a counseling statement the Veteran admitted stealing a blank prescription form and forging a physician's signature but stated she did not do it with intent to defraud, but rather to get some sleep).  Her performance did not improve thereafter, as documented by numerous counseling statements in the period May-June-July 1975 for offenses including missing formation and not having proper identification in her possession.  A separation panel convened in August 1975 and found the Veteran to be unsuitable for retention in service because of immature and undisciplined behavior and repeated commission of offenses.  The panel also found rehabilitation of the Veteran was not possible and recommended that she be separated from service due to unsuitability.  She was administratively separated from service Under Honorable Conditions in September 1975.

The Veteran presented to the VA psychiatric clinic in November 2001 to establish entitlement to care.  She reported symptoms of anxiety, depression and panic that had been ongoing for some time.  The psychiatrist performed a mental status examination (MSE) and noted a clinical impression of depression with panic symptoms.  An addendum the same month by a VA pharmacist/psychiatric specialist noted an impression of generalized anxiety disorder (GAD) without agoraphobia. 

The Veteran had a VA psychiatric/mood intake assessment in March 2002 in which she reported a history of panic disorder and insomnia.  She stated panic disorder had first been diagnosed in 1995 and was well-controlled with medication.  She reported having served in the military and denied any PTSD.  Based on MSE the psychiatrist diagnosed panic disorder without agoraphobia, rule out major depressive disorder (MDD).  
 
In July 2002 the Veteran presented to the VA clinic complaining of anxiety related to running out of her medications.  She reported a 16-year psychiatric history with no admissions.  She was referred to the behavioral medicine clinic for enrollment in the anxiety program.  

A VA psychiatrist in July 2002 noted current diagnosis of anxiety disorder not otherwise specified (NOS) and mild MDD.  By February 2003 her mood had improved somewhat, and the major depression was noted to be in remission although the impression of anxiety disorder NOS was continued.
 
The file contains an April 2004 VA preventive health screen in which the depression screen was negative.  The Veteran also denied having experienced military sexual trauma (MST) in the past.

The Veteran was identified in May 2004 as having a history of abusing various substances and recent resumption of abusing prescription pain medications.  Thereafter a VA mental health clinic (MHC) noted, by a psychiatric, states the Veteran had been interviewed for medical management; the psychiatrist's impression was MDD and probable PTSD, although more information was needed for such diagnosis.

The Veteran was subsequently interviewed by a VA psychologist in a mental health intake assessment in June 2004.  The Veteran admitted a history of substance abuse and endorsed having been in a pattern of abusive relationships.  The Veteran stated that she and her sisters were victims of incestual sexual abuse by her father; the Veteran was also emotionally and physically abused by her ex-husband and thereafter by her boyfriend.  The Veteran made no assertion of sexual abuse during service.  The psychologist's diagnosis was PTSD, rule out GAD, dysthymia, and alcohol and amphetamine dependence in partial remission.  The psychologist specifically referred the Veteran to the VetCenter for treatment of sexual trauma outside the military.

The Veteran was admitted to the VA SARTP program in September 2004.  A treatment note by a psychiatrist affiliated with that program, dated in November 2004, notes current diagnosis of recurrent MDD with psychotic features but provides no indication of a relationship between such diagnosis and service.

A VA outpatient treatment note dated in October 2004, by a psychiatrist, characterizes the Veteran as having anxiety disorder due to several factors: current cannabis abuse; first month of sobriety from alcohol; current situation (separation from daughter, loss of home and job, living with family including a father who sexually abused her as a child and a brother currently using medical marijuana); and, possibly preexisting temperament.  The psychiatrist diagnosed substance-induced anxiety disorder, rule out GAD or other primary anxiety disorder.

During a VA history and physical (H&P) examination in November 2004 the Veteran reported memories of mental and physical abuse during childhood; although she had no memories of childhood sexual abuse she cited reports by relatives that she had been sexually abused by her father.  She also reported having been the victim of domestic abuse.  She endorsed a long history of depression.  The examination report is silent regarding any physical or sexual abuse during military service.     

The Veteran was referred for VA domiciliary care in December 2004 for treatment of substance-abuse issues, but was rejected because SATP was not available for females.  The referral also noted the Veteran's history of childhood sexual abuse was a factor, since being surrounded by all-male patients could cause re-traumatization of her symptoms and thus retard her sobriety progress.  The diagnosis was history of panic attacks, rule out PTSD and history of childhood sexual abuse.
 
The file contains VA SATP biopsychosocial assessments dated in January 2005, February 2005 and November 2005 in which the Veteran consistently endorsed a "rough" childhood in which she had been physically and emotionally abused by her father, as had her siblings; however, she denied having been sexually abused during her childhood.  She also endorsed military trauma exposure, which she felt had contributed to development of subsequent drug use or drinking and subsequent psychiatric symptoms (painful or intrusive recollections, nightmares or thoughts; problems with relationships or isolation; and, problems with anger, startle, hypervigilance or anxiety).  Rather paradoxically, she characterized her period of service as "okay" in the February 2005 assessment.  The Veteran reported history of substance abuse and mental illness in her immediate family (parents and siblings).

During VA outpatient treatment in February 2005 the Veteran's PTSD screen was positive.  She was referred to symptoms management classes while engaged in the SATP regimen.

The file contains a lengthy VA mental health clinic initial assessment in February 2005 in which the Veteran reported she had recently disclosed to a substance abuse counselor that she was raped by two drill sergeants during service; she endorsed troubles with trust, numbing of emotions and exaggerated startle since that event but denied intrusive memories or nightmare.  She reported onset of depressive episodes beginning at age 31 and onset of panic attacks 11 or 12 years ago.  She endorsed family history of substance abuse and mental illness.  She reported physical and verbal abuse by her father but had no personal recollection of being sexually abused by her father.  She stated that she was court-martialed during service for turning in a forged prescription for her roommate, who had casually asked her to take it to the pharmacy.  The clinician performed a mental status evaluation (MSE) and noted observations in detail.  The clinician diagnosed various forms of substance abuse, panic disorder without agoraphobia, recurrent MDD in fair remission, and rule out PTSD secondary to MST.

In May 2005 a VA psychiatrist sent a letter to De Paul Industries at the Veteran's request stating the Veteran was currently disabled due to depression and anxiety.

In June 2005 the Veteran submitted a stressor statement asserting that during basic training she and another female trainee were raped by two drill sergeants.   The Veteran stated that she and her friend went to the home of one of the drill sergeants, where they all consumed alcohol and both females were raped.  The two female victims were frightened and agreed not to tell anyone about the attacks.  The Veteran asserted that she began having problems with depression and alcohol after the attack, and that the incidence was the cause of her current problems related to depression, anxiety and PTSD-related symptoms.

The Veteran was referred to the VA emergency care unit (ECU) in January 2006 for substance abuse treatment as directed by the courts after she apparently had an alcohol-related incident in which she assaulted another person.  The clinical impression was recurrent depression, rule out substance-induced mood disorder, rule out PTSD related to MST, rule out psychosis NOS.

The Veteran was treated by VA in December 2006 after a suicide attempt via overdosing on medications.  She was noted to have a long history of borderline personality disorder, multigenerational trauma and substance abuse.  The diagnosis was PTSD; depression; sedative, anxiolytic and hypnotic dependence; and, alcohol, cocaine and methamphetamine agues in remission.

During VA mental health medication management consult in October 2008 the clinician recorded past diagnoses of alcohol, cocaine and methamphetamine dependence in reported remission; cannabis use versus abuse; panic disorder without agoraphobia; recurrent MDD; rule out PTSD MST; and, rule out borderline personality disorder.  The clinician noted chaotic history with suspected childhood and MST. 

The Veteran was examined in October 2010 by a VA psychologist who reviewed the claims file and the treatment record.  The Veteran reported initial treatment for depression at age 31.  She endorsed parental alcoholism and also endorsed childhood physical and sexual abuse by her father that included her siblings; she described the atmosphere as violent at times and stated she had left her parental home during adolescence to live with her grandparents.  She reported to the examiner that she and another female trainee were raped during service by two drill sergeants.  The examiner performed an MSE and noted observations in detail.  The examiner's diagnosis was depression NOS; PTSD secondary to childhood abuse and post-military domestic violence; anxiety disorder NOS; and, alcohol dependence and polysubstance abuse, both stated to be in remission.  The examiner stated the Veteran had significant pre-military risk factors including physical and sexual abuse by her father and history of substance and alcohol use in childhood.  There was not sufficient evidence to allow for verification of the Veteran's reported MST stressor, given her pre-service and post-service experiences.  In sum, it did not appear that the Veteran's present psychiatric symptoms were caused or aggravated by her military service.

The Veteran was examined in November 2011 by a VA psychologist who apparently did not have access to the claims file.  The Veteran reported having been physically abused by her father; based on reports of relative she suspected her father had also sexually abused her but she had no recollection of such sexual abuse.  She reported being raped in service by two drill sergeants.  After discharge from service she had one marriage which was characterized by domestic violence.  Based on examination, the examiner diagnosed anxiety disorder NOS and recurrent moderate MDD.  In regard to the diagnosed anxiety disorder, the Veteran reported having been raped in the military with resultant PTSD-related symptoms, but the examiner stated the reported symptoms were confounded with other pre-existing variables and history of drug abuse.  The examiner concluded that the Veteran's current anxiety and depressive disorders were not likely caused by military service, to include the reported stressor of having been raped in service.  

On review, the Veteran has been competently diagnosed with psychiatric disorders including anxiety disorders to include GAD and PTSD and with depressive disorders to include MDD.  Accordingly, the first element of service connection - medical evidence of a disability - is satisfied.

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The competent and uncontroverted medical opinions of record, in the form of the VA examinations in October 2010 and November 2011, both state the Veteran's psychiatric disorders are not likely due to service, to include her claimed MST.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  In addition to the medical evidence the Board has considered the lay evidence offered by the Veteran in the form of her correspondence to VA and her statements to various medical providers and examiners.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Thus, the Veteran is competent to describe the onset and progression of her psychiatric symptoms.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Instead, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994)

There are a number of clinical notes showing assessment of "rule out" PTSD MST, but "rule out" does not constitute an actual diagnosis.  The examiner in October 2010 considered the Veteran's account of MST and diagnosed PTSD, but specifically based the diagnosis on childhood abuse and post-military domestic violence.  The examiner in November 2011 also considered the Veteran's account of MST but did not find the criteria had been met to diagnose PTSD; however, the examiner specifically recorded an opinion that the Veteran's diagnosed anxiety disorder was not related to MST. The Veteran's representative submitted an Informal Hearing  Presentation in November 2012 arguing that the examiners had failed to articulate whether the Veteran's pattern of behavior and performance in service could be considered as verification the assault had occurred, but the question is moot because both examiners appear to have accepted the Veteran's account as credible but insufficient for diagnosis.     

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for a psychiatric disorder is not warranted.












ORDER

New and material evidence having been received, the request to reopen the claim for service connection for substance abuse is granted.

Service connection for substance abuse is denied.

Service connection for a psychiatric disorder is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


